Citation Nr: 1444925	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-31 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for service-connected orthodontic malocclusion.

2.  Entitlement to service connection for hemorrhoids, to include as secondary to service-connected disability.

3.  Entitlement to an extension of benefits for post-graduate education after Chapter 31 support in the completion of a graduate degree.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, as well as a July 2008 determination by the VA Vocational Rehabilitation and Education Division in Chicago, Illinois. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's representative's April 2014 statement on appeal, the Veteran's representative indicated that the Veteran requested a hearing with a member of the Board, and that such hearing has not been afforded to him.  The record indeed reflects that the Veteran has not been afforded a Board hearing in this case and the Veteran has not subsequently indicated any intent to withdraw the hearing request.  The record does not indicate that the Veteran has expressed a desire to travel to Washington, D.C. for the requested hearing, as opposed to a hearing before a Veterans Law Judge at his local RO.  With resolution of doubt in the Veteran's favor, the case is remanded in order to schedule the Veteran for a hearing before a Veterans Law Judge at the local RO.

Accordingly, the case is REMANDED for the following action:

Clarify with the Veteran whether he desires a travel Board hearing or a videoconference hearing before a Veterans Law Judge at the local RO, and then schedule the Veteran for such a hearing, unless otherwise indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



